              Case 3:20-cv-30156 Document 1 Filed 09/23/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


KIMBERLY MOOK,
        Plaintiff,

v.

BELCHERTOWN PUBLIC SCHOOLS,
BELCHERTOWN SCHOOL
COMMITTEE, SUPERINTENDANT,
KAROL COFFIN, PRINCIPAL,
JENNIFER CHAMPAGNE, TOWN OF                           CIVIL ACTION NO.
BELCHERTOWN, DR. MICHAEL
KNAPP, PHD., MASSACHUSETTS
BOARD OF ELEMENTARY AND
SECONDARY EDUCATION,
MASSACHUSETTS, MASSACHUSETTS
TEACHERS ASSOCIATION,
BELCHERTOWN TEACHER’S
ASSOCIATION, and, BRADFORD
BROUSSEAU, T.J. HOWELL,
        Defendants.


                                     NOTICE OF REMOVAL

TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF MASSACHUSETTS

        Pursuant to 28 U.S.C. § 1331, “the district courts shall have original jurisdiction of all civil

actions arising out of the Constitution, laws, or treaties of the United States.” The Defendants,

Belchertown Public Schools, Belchertown School Committee, Superintendent Karol Griffin,

Principal Jennifer Champagne, Town of Belchertown, Michael Knapp, Belchertown Teachers

Association, Town Administrator Gary Brougham, and Town of Belchertown Board of Selectmen,

(hereinafter, “Belchertown Defendants”), pursuant to 28 U.S.C. §§ 1331 and 1446, hereby file




1877988v.1
             Case 3:20-cv-30156 Document 1 Filed 09/23/20 Page 2 of 4



their Notice of Removal of the above-described action to the United States District Court for the

District of Massachusetts, and in support thereof, state the following:

        1.     On or about April 28, 2020, the Plaintiff, Kimberly Mook (hereinafter “Plaintiff”),

filed an action in the Hampshire Superior Court in Hampshire County, Massachusetts, styled and

captioned as above and assigned Civil Action No. 2080CV00048.

        2.     Plaintiff caused the Summons and Complaint to be served on Defendant Gary

Brougham on or about August 25, 2020. The Complaint asserts thirteen (13) counts against the

various defendants, including two (2) claims of a violation of a federal statute, 42 U.S.C. §1983

(Count IV – Violation of 42 U.S.C. §1983 and Count VIII – Monell Claim). Because the Plaintiff

has asserted claims pursuant to a federal statute, 42 U.S.C. § 1983, removal is proper pursuant to

28 U.S.C. § 1331 and 28 U.S.C. § 1446.

        3.     This Notice of Removal is timely under 28 U.S.C. § 1446(b) as it is being filed

within 30 days of service of the initial pleading.

        4.     Pursuant to 28 U.S.C. § 1446(a), a copy of the Summons, Complaint, and the other

documents served upon Defendant Gary Brougham are being filed with this Notice, attached

hereto as Exhibit A.

        5.     All Belchertown Defendants consent to the removal of this action.

        6.     Jurisdiction exists over this removed action pursuant to 28 U.S.C. § 1331, as this

action could originally have been filed in this Court on the basis that this is a civil action arising

under the Constitution, laws, or treaties of the United States, i.e. a “Federal Question.”

        7.     As this civil action is pending in Hampshire Superior Court in Hampshire County,

Massachusetts, under 28 U.S.C. §§ 101 and 1441(a), the United States District Court for the

District of Massachusetts is the proper forum for removal.



                                                     2
1877988v.1
              Case 3:20-cv-30156 Document 1 Filed 09/23/20 Page 3 of 4



        8.      Written notice of this pleading will be given to all parties promptly after the filing

of this pleading.

        9.      The Belchertown Defendants will file a notice of the filing of this Notice of

Removal and a copy of this Notice of Removal with the Clerk of the Hampshire Superior Court in

Hampshire County, Massachusetts.

        10.     Pursuant to Local Rule 81.1(A), the Belchertown Defendants shall request of the

Clerk of the Hampshire Superior Court in Hampshire County, Massachusetts certified or attested

copies of all records and proceedings in the state court and certified or attested copies of all docket

entries therein, and shall file the same with this Court within thirty (30) days after the filing of this

Notice of Removal.

        WHEREFORE, for the foregoing reasons, the Defendants, Belchertown Public Schools,

Belchertown School Committee, Superintendent Karol Griffin, Principal Jennifer Champagne,

Town of Belchertown, Michael Knapp, Belchertown Teachers Association, Town Administrator

Gary Brougham, and Town of Belchertown Board of Selectmen, respectfully request that the

above-captioned matter pending in the Hampshire Superior Court in Hampshire County,

Massachusetts, be removed and that this Court take jurisdiction for trial and determination.




                                                   3
1877988v.1
             Case 3:20-cv-30156 Document 1 Filed 09/23/20 Page 4 of 4



                                                  Defendants

                                                  By Their Attorneys,


                                                  /s/ Gareth W. Notis

                                                  Gareth W. Notis, BBO #637814
                                                  gnotis@morrisonmahoney.com
                                                  Francesca L. Cone, BBO #697272
                                                  fcone@morrisonmahoney.com
                                                  MORRISON MAHONEY LLP
                                                  250 Summer Street
                                                  Boston, MA 02210-1181
                                                  Phone: 617-439-7500
                                                  Fax:    617-342-4821



                                CERTIFICATE OF SERVICE

        I hereby certify that this document(s) filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on September 23,
2020.

                                                     /s/ Gareth W. Notis
                                                     _______________________
                                                      Gareth W. Notis




                                                 4
1877988v.1
